Case: 10-10574 Document: 00511422429 Page: 1 Date Filed: 03/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 24, 2011

                                     No. 10-10574                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



REGIONS BANK,

                                                   Plaintiff-Appellee
v.

STEVE MCKEEVER,

                                                   Defendant-Appellant




                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:09-CV-489


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Steve McKeever served as the borrower’s guarantor
in connection with a real estate loan from Plaintiff-Appellee Regions Bank to a
third party.      Following Regions’s foreclosure, in which it purchased the
encumbered property at the trustee’s sale for $550,000, Regions sued McKeever
to recover $335,416.84 as the deficiency remaining following that purchase.
Responding to the suit, McKeever asserted a number of defenses including, inter


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10574 Document: 00511422429 Page: 2 Date Filed: 03/24/2011



                                  No. 10-10574

alia, (1) the Supreme Court of Texas has never addressed the applicable portions
of the Texas Property Code regarding waiver, (2) the waiver provision of the
applicable section is void as an unenforceable penalty, (3) he did not clearly and
unequivocally waive his right to have the deficiency measured by the fair market
value of the property, and (4) genuine issues of material fact preclude summary
judgment.
      We have carefully reviewed the record on appeal, including the briefs of
the parties and – especially – the district court’s Order Granting Motion For
Summary Judgment of May 3, 2010. As a result of our de novo review, we are
satisfied that district court’s grant of summary judgment was providently
granted for essentially the same reasons patiently and completely set forth in its
Order. Accordingly, the Final Judgment of the district court and all orders
issued in connection with this action are
AFFIRMED.




                                        2